Citation Nr: 1015509	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-37 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in VA Northern 
California Health Care System


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses on April 23, 2006, at John Muir Medical Center.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Northern California Health Care System.

In his December 2007 substantive appeal, the Veteran 
requested a personal hearing before a member or members of 
the Board.  In a subsequent letter sent to the Veteran in 
March 2010, the RO informed the Veteran of a Videoconference 
hearing scheduled in April 2010.  He failed to appear.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran's period of active service is not of record.  In 
addition, the record is absent for any information regarding 
whether the Veteran is currently service-connected for any 
disability.  Both the Veteran's period of service and his 
service-connected disabilities, if any, are evidence which is 
necessary for a fair adjudication of this case.

The Veteran seeks payment or reimbursement for private 
medical expenses rendered at John Muir Medical Center in 
Walnut Creek, California on April 23, 2006.  The Veteran 
asserts that the treatment he received at that facility was 
on an emergent basis as he had chest pains with trouble 
breathing, and that a VA facility was unavailable.  
Specifically, the Veteran contends that the nearest VA 
hospital was not an emergency hospital and that the nearest 
VA hospital where he could receive emergency treatment was in 
Palo Alto, California, an hour and a half drive away from his 
location at that time.

VA Northern California Health Care System denied the claim on 
grounds that a VA facility was available and that once the 
Veteran's condition stabilized, he could be transferred to a 
VA facility.  The factual foundation for the decision reached 
by VA Northern California Health Care System needs further 
evidentiary development. 

The Board notes that VA Northern California Health Care 
System approved for authorization of care and payment up 
until the point the Veteran's medical condition stabilized.  
In short, the Veteran was partially approved for the expenses 
incurred at the Emergency Room, only.  VA Northern California 
Health Care System concluded that the Veteran was stable for 
transfer after the Emergency Room treatment.  The 
reimbursement in question involves the period the Veteran was 
admitted into the John Muir Medical Center on April 23, 2006.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's periods of active 
service and determine whether he has 
any service-connected disabilities.  
Associate the records obtained with the 
claims file.

2.	Send notice to the Veteran to include 
the following:

The information and evidence not of 
record that is necessary to 
substantiate the claim for 
entitlement to payment or 
reimbursement for emergency services 
at a non-VA facility.

3.	Document whether a VA medical facility 
was feasibly available to include the 
distance between the VA medical 
facility and John Muir Medical Center 
and whether the VA medical facility was 
capable of treating on an emergent 
basis a patient with chest pains.  

4.	After the above development, adjudicate 
the claim under 38 C.F.R. § 17.120.

If the benefit is not granted under 
38 C.F.R. § 17.120, then adjudicate the 
claim under 38 C.F.R. § 17.1002 (2009), 
addressing the following:

a.	Is the claim for payment or 
reimbursement for medical care 
beyond the initial emergency 
evaluation and treatment is for a 
continued medical emergency of 
such a nature that the Veteran 
could not have been safely 
transferred to a VA or other 
Federal facility (the medical 
emergency lasts only until the 
time the Veteran becomes 
stabilized).  In other words, as 
to the Veteran's hospitalization 
on April 23, 2006, at John Muir 
Medical Center, at what point did 
his condition stabilize, to the 
extent that he could be 
transferred to a VA facility?

b.	Ensure that any outstanding VA 
medical records have been 
associated with the claims folder 
and confirm whether the Veteran 
was enrolled in the VA health care 
system and had he received medical 
services within the 24-month 
period prior to the emergency 
treatment?

5.	If evidence received pursuant to this 
remand indicates that further 
development is necessary, conduct such 
development.  Then, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  Afford a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


